Appeal from decision of the Unemployment Insurance Appeal Board, filed March 29, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment without good cause.
“Whether a claimant had good cause to refuse an offer of suitable employment is a question for the Unemployment Insurance Appeal Board and its decision, if supported by substantial evidence, must be upheld” (Matter of Palmer [Commissioner of Labor], 265 AD2d 787). Here, claimant, a home health care aide, applied for unemployment insurance benefits due to lack of work. Thereafter, the employer offered claimant a position as a home health aide which claimant declined on the ground that it involved too many hours. The employer again contacted claimant regarding another position which claimant refused because she would have to take two trains. Inasmuch as substantial evidence supports the decision of the Board that claimant refused an offer of suitable employment without good cause, it will not be disturbed (see, Matter of Livingston [Commissioner of Labor], 268 AD2d 665). Claimant’s remaining arguments have been examined and found to be unpersuasive.
*673Cardona, P. J., Mercure, Peters, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.